Citation Nr: 1548386	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-21 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2010 rating decision granted service connection for GERD, to include claimed irritable bowel syndrome, acid reflux, and hiatal hernia, and assigned a 10 percent evaluation effective May 11, 2009; and continued a noncompensable evaluation for bilateral hearing loss.  The June 2011 rating decision continued a 50 percent evaluation for PTSD. 

This case was previously before the Board in December 2014, at which time the claims for increased ratings (as styled above) were remanded for additional development, including for the provision of new VA examinations and to obtain additional VA and private treatment records.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, the Board remanded this matter as inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The claims have since returned to the Board.  

The issues of entitlement to an initial evaluation in excess of 10 percent for GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At worst, the Veteran manifested level II hearing bilaterally.

2.  Resolving reasonable doubt in his favor, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


Letters dated in February 2010 (concerning the hearing loss claim) and November 2010 (concerning the PTSD) provided all notice required under the VCAA.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, these letters notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. at 187; 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, he has not alleged any notice deficiency during the adjudication of his claims.  Sanders, 556 U.S. at 407, 410.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA), and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of these conditions, including specifically in April 2010 (bilateral hearing loss), December 2010 (PTSD), June 2012 (PTSD and bilateral hearing loss), and March 2015 (PTSD and bilateral hearing loss).  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected bilateral hearing loss and PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased rating claims for his bilateral hearing loss and PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

(i)  Bilateral Hearing Loss

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss.  For the following reasons, the Board finds that the criteria for a compensable rating are not satisfied.

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, the April 2010 VA audiological evaluation shows a puretone threshold average of 30 decibels (dB) in the right ear and 44 dB in the left ear.  See April 2010 VA Examination Report (reflecting puretone thresholds of 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the right ear; and 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 96 percent in the left ear.

Audiometric testing on VA examination in June 2012 reflects a puretone threshold average of 41 decibels (dB) in the right ear and 42 dB in the left ear.  See June 2012 VA Examination Report (reflecting puretone thresholds of 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the right ear; and 20 dB at 1000 Hertz, 25 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 94 percent in the right ear and 98 percent in the left ear.

The March 2015 VA audiological evaluation shows a puretone threshold average of 43 decibels (dB) in the right ear and 50 dB in the left ear.  See March 2015 VA Examination Report (reflecting puretone thresholds of 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the right ear; and 25 dB at 1000 Hertz, 30 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 88 percent bilaterally.  

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 43 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 88 percent (the lowest of record) yields a numeric designation of II.  With respect to the left ear, the point where a puretone threshold average of 50 dB (the highest of record) intersects with a speech discrimination score of 88 percent (the lowest of record) also yields a numeric designation of II.  The point where designations II and II (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability and determined that it does not meet the criteria for a compensable rating, but rather more nearly contemplates the criteria for a noncompensable rating.  In this regard, the Veteran has reported having difficulty hearing and understanding people, including especially women and children, with marked difficulty hearing in the presence of background noise.  See, e.g., March 2015 VA Examination Report (addressing the Veteran's asserted functional impairment).  But these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he has described does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a compensable rating at any point during the appellate period, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


(ii)  PTSD

The Veteran asserts that his service-connected PTSD warrants a higher rating than the 50 percent currently assigned.  For the reasons that follow, the Board finds that an increased rating of 70 percent, but no higher, is warranted for the entire appellate period.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to claims certified for appeal to the Board prior to August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)). 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 


In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent rating for the entire appellate period.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Hart, 21 Vet. App. at 509-10; Francisco, 7 Vet. App. at 58; 38 C.F.R. § 3.400(o)(2).  Specifically, VA psychiatric and mental health treatment records, as well as the December 2010, June 2012, and March 2015 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; panic attacks; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); impaired short-term memory; and impaired social functioning.  See, e.g., December 2010 VA PTSD Examination Report (finding that the manifestations of the Veteran's PTSD include intrusive recollections of trauma, nightmares, reexperiencing traumatic events, avoidance behaviors, decreased motivation and mood, feelings of estrangement from others, difficulty showing emotions, chronic insomnia, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, memory impairment, panic attacks, depression, and anxiety; and reporting that the symptoms "occur on a daily basis and range from moderate to severe"); March 2011 VA Mental Health Physician Note (reflecting symptomatology including depression and anxiety); June 2012 VA PTSD Examination Report (reflecting symptoms including depressed mood, chronic insomnia; nightmares; intrusive thoughts and avoidance behaviors; reexperiencing of the stressful events; "constant hypervigilance and concentration difficulties"; social isolation and feelings of detachment from others; unprovoked irritability; decreased motivation; hypervigilance; concentration problems; mild memory loss; flattened affect; and "thoughts of suicide"); March 2015 VA PTSD Examination Report (reporting experiencing intrusive thoughts, nightmares, anxiety, depression, irritability and anger, chronic insomnia, social impairment, avoidance behaviors, feelings of detachment and estrangement from others; hypervigilance, concentration problems, memory loss, flattened affect, and disturbances of motivation and mood).  

Furthermore, throughout the appellate period, the Veteran's GAF score was repeatedly found to be in the 41-50 range, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  See, e.g., December 2010 VA Mental Health Physician Note (reflecting a GAF of 48); December 2010 VA PTSD Examination Report (GAF of 50); February 2011 VA Mental Health Physician Note (GAF of 50); March 2011 VA Mental Health Physician Note (GAF of 50).  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF scores reflect serious symptomatology and further support the finding that the Veteran's PTSD resulted in in occupational and social impairment with deficiencies in most areas, thus entitling him to an evaluation of 70 percent for the entire appellate period.  See 38 C.F.R. § 4.130, DC 9411.  

The Board notes that, during the appellate period, the Veteran was also assigned GAF scores in the 51-60 range.  See, e.g., September 2010 VA Mental Health Physician Note (GAF of 55); December 2010 VA Mental Health Physician Note (GAF of 52); June 2012 VA PTSD Examination Report (GAF of 55).  In this regard, a score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  Here, affording the Veteran the benefit of the doubt, the Board finds that the assigned GAF scores in the "moderate" range are reflective of the Veteran's waxing and waning PTSD symptomatology throughout the appellate period and thus do reflect sustained improvement.  Accordingly, staging the Veteran's rating to reflect these periods of improvement is unwarranted.  See Hart, 21 Vet. App. at 509-10. 

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including anxiety, depression, chronic insomnia, isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, panic attacks, occasional suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), impaired short-term memory, and impaired social functioning, the Board finds that, for the entire appellate period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. 49, 53 (1990).

However, at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  


Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and has only moderate, short-term memory impairment.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with his wife and children; and has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

III.  Extraschedular Considerations

With regard to extraschedular consideration, there is no evidence that either the bilateral hearing loss or the PTSD is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

Specifically, the Veteran's service-connected bilateral hearing loss results in difficulty hearing people, particularly women and children and especially in the presence of background noise.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2014).  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, and the consequences that may flow from it, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  

As concerning his service-connected PTSD, the Veteran's symptoms, including anxiety, depression, chronic insomnia, isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, panic attacks, occasional suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), impaired short-term memory, and impaired social functioning, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

There are no manifestations attributable to his service-connected bilateral hearing loss or to his service-connected PTSD that are left uncompensated or unaccounted for by the assignment of schedular ratings.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  A comparison of theses disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, any associated functional impairment, including the effect of these disabilities on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.10, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Thus, the available schedular evaluations are adequate to rate these disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's bilateral hearing loss or PTSD for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Furthermore, with regard to the issues of increased ratings for bilateral hearing loss and PTSD decided herein, as discussed, all symptoms and functional impairment associated with these disabilities have been considered.  Accordingly, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

An evaluation of 70 percent, and no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.

REMAND

Although the Board sincerely regrets the further delay, as concerning the issues of entitlement to an initial evaluation in excess of 10 percent for GERD, to include irritable bowel syndrome, acid reflux, and hiatal hernia, and entitlement to a TDIU, another remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

Initially, the Board finds that reexamination of the Veteran's gastrointestinal disabilities is warranted, especially considering that more than three years have passed since he was last provided VA esophageal and intestinal conditions examinations in July 2012, and given the possibility that these service-connected disabilities have increased in severity during that time.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In this regard, the Board notes that, the Veteran's gastrointestinal dysfunction is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015) for hiatal hernia.  However, as noted, the Veteran is service connected for GERD, irritable bowel syndrome (IBS), acid reflux, and hiatal hernia.  Importantly, because certain coexisting diseases in digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2015), the schedule of ratings for the digestive system provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.115.  Accordingly, because the July 2012 VA examination reports reflect distinct diagnoses of GERD and IBS, the Veteran should again be provided complete gastrointestinal and esophageal evaluation to determine the precise nature and severity of his condition, so that it may be rated under the appropriate diagnostic code in the schedule of ratings for the digestive system.  See id.  

The issue of entitlement to TDIU is dependent on the outcome of the increased rating claim that is remanded herein, since any potential grant of the remanded issue could result in a higher overall disability rating.  See 38 C.F.R. § 4.16 (2015); Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  See also January 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting that his service connected disabilities, including specifically his gastrointestinal dysfunction, precludes employment).  Therefore, after the AOJ has completed the additional development requested herein with regard to the remanded increased rating claim, the AOJ is instructed to afford the Veteran an examination to identify all limitations imposed on him as a consequence of his service-connected disabilities, and for an opinion concerning the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  In this regard, the Board notes that the examination reports and opinions adduced during the pendency of the appeal do not explicitly address the Veteran's level of education, prior work experience, or training, and do not take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful activity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

As the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

2.  Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

3.  Thereafter, schedule the Veteran for appropriate VA digestive systems examinations to determine the current nature and level of severity of his digestive disabilities (i.e. GERD, IBS, acid reflux, hiatal hernia, etc.).  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report(s) must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination(s) must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed. 

4.  Also, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD; tinnitus; GERD, to include IBS, acid reflux, and hiatal hernia; residuals of spontaneous pneumothorax; bilateral hearing loss; and erectile dysfunction) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU. If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


